Exhibit LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT dated as of June 5, 2009 between FLAGSTONE REASSURANCE SUISSE SA, as the Company, and BNP PARIBAS, as the Issuing Bank Table of Contents PRELIMINARY STATEMENTS: 4 ARTICLE I DEFINITIONS 4 SECTION 1.01. Certain Defined Terms 4 SECTION 1.02. Computation of Time Periods. 14 SECTION 1.03. Accounting Terms 14 ARTICLE II AMOUNT AND TERMS OF THE LETTERS OF CREDIT 15 SECTION 2.01. Issuance of the Letters of Credit. 15 SECTION 2.02. Fees. 16 SECTION 2.03. Reimbursement. 16 SECTION 2.04. Increased Costs. 16 SECTION 2.05. Payments; Interest. 17 SECTION 2.06. Obligations Absolute 18 SECTION 2.07. Grant of Security Interest. 19 ARTICLE III CONDITIONS OF ISSUANCE 19 SECTION 3.01. Condition Precedent to Closing Date 19 SECTION 3.02. Condition Precedent to Issuance of Letters of Credit. 20 ARTICLE IV REPRESENTATIONS AND WARRANTIES 21 SECTION 4.01. Corporate Status 21 SECTION 4.02. Corporate Power and Authority 21 SECTION 4.03. No Contravention of Laws, Agreements or OrganizationalDocuments 21 SECTION 4.04. Litigation and Contingent Liabilities 22 SECTION 4.05. Use of Proceeds; Margin Regulations 22 SECTION 4.06. Approvals 22 SECTION 4.07. Investment Company Act 22 SECTION 4.08. True and Complete Disclosure; Projections and Assumptions 22 SECTION 4.09. Financial Condition; Financial Statements 22 SECTION 4.10. Tax Returns and Payments 23 SECTION 4.11. Compliance with ERISA 23 SECTION 4.12. Subsidiaries 24 SECTION 4.13. Capitalization 24 SECTION 4.14. Indebtedness 24 SECTION 4.15. Compliance with Statutes, etc. 24 SECTION 4.16. Insurance Licenses 24 SECTION 4.17. Insurance Business 25 SECTION 4.18. Security Documents 25 Page i of 44 SECTION 4.19. Properties; Liens 25 SECTION 4.20. Solvency 25 SECTION 4.21. Certain Insurance Regulations, Orders, Consents, etc. 25 SECTION 4.22. License under the Swiss Insurance Supervision Act (ISA) 26 ARTICLE V AFFIRMATIVE COVENANTS OF THE COMPANY 26 SECTION 5.01. Information Covenants 26 SECTION 5.02. Books, Records and Inspection 27 SECTION 5.03. Insurance 28 SECTION 5.04. Payment of Taxes 28 SECTION 5.05. Maintenance of Existence 28 SECTION 5.06. Compliance with Statutes, etc. 28 SECTION 5.07. ERISA 28 SECTION 5.08. Maintenance of Property 29 SECTION 5.09. Maintenance of Licenses and Permits 29 SECTION 5.10. End of Fiscal Years; Fiscal Quarters 29 SECTION 5.11. Borrowing Base Requirement 29 SECTION 5.12. Further Assurances 29 ARTICLE VI NEGATIVE COVENANTS OF THE COMPANY 30 SECTION 6.01. Changes in Business 30 SECTION 6.02. Consolidations, Mergers, Sales of Assets and Acquisitions 30 SECTION 6.03. Liens 30 SECTION 6.04. Indebtedness 32 SECTION 6.05. Issuance of Stock 33 SECTION 6.06. Dissolution 33 SECTION 6.07. Restricted Payments 33 SECTION 6.08. Transactions with Affiliates 33 SECTION 6.09. Maximum Leverage Ratio 34 SECTION 6.10. Minimum Consolidated Tangible Net Worth 34 SECTION 6.11. Limitation on Certain Restrictions on Subsidiaries 34 SECTION 6.12. Private Act 34 SECTION 6.13. Claims Paying Ratings 34 SECTION 6.14. Defaults under ISA 34 ARTICLE VII EVENTS OF DEFAULT 35 SECTION 7.01. Events of Default. 35 SECTION 7.02. Remedies 37 ARTICLE VIII MISCELLANEOUS 37 SECTION 8.01. Amendments, Etc. 37 SECTION 8.02. Notices, Etc 37 SECTION 8.03. No Waiver; Remedies 38 Page ii of 44 SECTION 8.04. Right of Set-off. 38 SECTION 8.05. Indemnification. 38 SECTION 8.06. No Liability of the Issuing Bank. 38 SECTION 8.07. Sales of Participations 39 SECTION 8.08. Costs, Expenses and Taxes. 39 SECTION 8.09. Binding Effect 39 SECTION 8.10. Severability. 40 SECTION 8.11. Certain Instructions Regarding Account. 40 SECTION 8.12. GOVERNING LAW, JURISDICTION, SERVICE OFPROCESS, WAIVER OF SOVEREIGN IMMUNITY, WAIVER OF JURY TRIAL 40 SECTION 8.13. Confidentiality. 42 SECTION 8.14. Headings. 43 SECTION 8.15. USA Patriot Act 43 SCHEDULES: Schedule 4.12Subsidiaries Schedule 4.13Capitalization Schedule 4.14Indebteness Schedule 4.16Insurance Licenses Schedule 6.03Existing Liens EXHIBITS: Exhibit AForm of Notice of LC Request Exhibit BForm of Account Control Agreement Exhibit CForm of Borrowing Base Certificate Exhibit DForm of Guaranty Page iii of 44 LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT This Letter of Credit and Reimbursement Agreement (this “Agreement”), dated as of June 5, 2009, between Flagstone Reassurance Suisse SA, a société anonyme organized and existing under the laws of Switzerland (the “Company”), and BNP
